Per Curiam.
Plaintiffs seek damages for injuries which they claim Viola Fae Molin sustained when her car was struck from the rear by a truck driven by defendant Donald L. Koonce, an employee of defendant *511Tyson Truck Line, Inc. The collision caused a slight dent in the rear of plaintiffs’ car, which could be repaired for $36. Defendants admitted liability for any damages which may have been caused by the accident. The jury rendered a verdict for plaintiffs awarding Mr. Molin the sum of $175 and awarding no damages to Mrs. Molin. Plaintiffs contend on this appeal that the verdict denying damages to Mrs. Molin was inadequate.
A review of the record reveals that the case was carefully tried over a period of 4 days, during which the jury heard testimony from eight doctors. It is clear from the evidence that the question of damages sustained by Mrs. Molin, if any, was a question of fact to be determined by the jury. That fact issue was decided by the jury; and since its verdict is supported by the evidence, we have no alternative but to affirm.
Affirmed.